     Case 3:18-cv-00709-CAB-MDD Document 91 Filed 07/08/20 PageID.907 Page 1 of 2



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   GOODLOW, JR.,                             Case No.: 18-cv-709-CAB-MDD
12                                Plaintiff,
                                               ORDER DENYING PLAINTIFF’S
13   v.                                        EX PARTE REQUEST FOR
                                               MENTAL EVALUATION
14   CAMACHO, et al.,
15                            Defendants.
                                               [ECF No. 90]
16
17         Plaintiff Ivan Frances Goodlow, Jr. (“Plaintiff”), a state prisoner
18   proceeding pro se and in forma pauperis, has moved ex parte for the Court to
19   order an independent mental examination for him.
20         Rule 35 of the Federal Rule of Civil Procedure authorizes the Court to
21   “order a party whose mental or physical condition [] is in controversy to
22   submit to a physical or mental exam . . . .” Fed. R. Civ. P. 35(a)(1) (emphasis
23   added). Ordering a party to submit to a mental exam requires a showing of
24   “good cause and [] notice to all parties and the person to be examined.” Id.
25         Rule 35, however, “does not vest the court with authority to appoint an
26   expert to examine a party wishing an examination of himself.” Smith v.
27   Carroll, 602 F. Supp. 2d 521, 526 (D. Del. 2009); See also Grogan v. Kumar,
                                               1
                                                                      18-cv-709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 91 Filed 07/08/20 PageID.908 Page 2 of 2



1    2015 U.S. Dist. LEXIS 197003 (S.D. Miss. 2015) (denying a prisoner’s request
2    for a psychiatric examination under Rule 35).
3          Accordingly, Plaintiff’s motion for a court-ordered mental examination
4    of himself is DENIED.
5          IT IS SO ORDERED.
6    Dated: July 7, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             2
                                                                      18-cv-709-CAB-MDD
